Bon. Stewart W. Bellman           Oplnlon Ho. v-871.
C~lmlnal Dietrlot Attorney
Tarrant County                              appllcablllty
Fort Worth, Texas                 lb:   E:
                                        L   Swrst   Ballot
                                        EO eleotions to be
                                                            i&l
                                        held for school pur-
Dear Sirr                               POE68c
          We refer to your recent letter        which in sub-
stanoe rsade aa followr:
           fn Artlols VXII of S-B. 116, Aots Slot
     LegIslaturei provldla        loa th6 aonaolldatlon
     o!’ “dormant rohool d4fetriots,        the following
     language appears:
           ”       Elections     shall be held In such
       ooaaX4kl        districtr     ior the aseumption
       of outstanding bonds, if any, for the lev-
       ying or taxes therefor,         ana r02 the levy-
       ing of a looal maintenan0.e tax; said elso-
       tlons to be ordered and held as now pro-
       vided by law,’ (Emphasis ours. )-
           “Article 2784e, et IWQ. of Title 49, Chap-
     ter 13, V.C.S., presoribes the procedure to be
     iollowbd now In such elections,   unless H.B.‘Noo.
     357, Aats 51st Legirlature,   the Searet Ballot
     Bill, has made 801~8ohanges.’
            Question 1,     Doss the Seoret Ballot Bill
                            apply to euoh eleatlonlr held
                            for the above purposes?
            Question   2.   Shorila rcheol bon.4 and aala-
                            tsnancs tax eleotlona be held
                            under the prooed~e provided
                            in Title 49, Chapter 13, V,O.
                            se?
            That part o? Article VIII of S.B, 116, quoted
above,   requires "said eleotionsn (bond assunrptlon and
              *




                                                            .   *




Hon. Stowmt W. liolItnon, page 2   (v-871)


mointenmao tax olootlons)     *to be ordered and hold ao
now provide4 by law,.” This p~ooislen~ necoerarlly refers
to tlrocrs opbaifio tbohool bona an4 tax eloation laws
found la Tltlo 49, Chapter 13, V.O.B., for the reason
that the gotiora1 provlolono of the election laws cov-
ore4 in Title 50, VA *St, do n6t provide for such spe-
cial oloctlono . Laws provfdln~ for epecfal elections
roi $&re ardod a8 spoa&aa laws. Wall&s v, Wlll?,ou&
         .!! 95, 108 S,W. 153 mOl3).
           Art&lo 2785 of the oohoo3 oIectlm Iawo pro-
otrlboo the procedure “now provided by law” for eloo-
tLon8 to J.ovy echool molntontmcs taX and for the loou-
anoe of ochoolhouoo bonds oubjoct to the pPovlelono of
Artlole 27848, V.C.S. Artlclo 2785 also opoclfioo that
“oald elections shall be held and conducted as provided
bz iaw for goneral elections,   except as provldod hore-
   .   Other oleatlon procoduro ior the voting, on4 isau-
moo of bonds b independent dlotricta     may be found in
Art fob 2788.    %o~toroo the @PovXrlens ol these laws,
zt Pell.ovo that’lbatto~l, or ~OCbdtm ncrt controlled by
these r&o01 alsotioa laws thomeelvoa aro rogtiated bj



           APticrlo 2786b, Sections I and 2, a school
lloctlon  law, prooorlboo a prooedure”ao now provided by
law” r0r en olrotion b 8ohool amr:ati3 eUWrged or
attennbea 011the qurotroa of the ao8w@Won of bonded ln-
4obtednooo by said dletrlct   oo onLa~$od or extended an4
t&o IovyUg an4 crolletitlng of a tax therein to pay the
lntoroot on4 pr#no%pol thovoei.     That statute further
opoolrloo that tho Law la ~?oieronco to the oalllng of
elootlono and tho holding of oleetiono ,for the iosuanao
of oohool houoo baQarb any ouoh alotrlst       (see Artlcleo
27840 2783 2789) oha$l be appllaable to ouch election
to t&i oxtekt *hot ruoh law lo applloablo and not In
oonfllct  harewith, aad In tho event of’ conflict   the pro-
vialone of this Act ohall.ooatrol~”     Slnee Artlolo 2786b
rei‘ers to Artiole 2785 with regard to olootlon procoduro,
matters or procedure not controlled by this o&a001 law
ltaelf or the sohool law8 to which it makes reforo~ae ail
applloablo to ouoh b&n&aorsioptl~n elootlons nrs.~pogu-
latod by the #onriM provioiona of the olmtion 18~6,
Title go.
         It has boon ho14 that as a onePa rule mot-
tom not coatrollod bf thi oohool ob(L&utes providing ior
-..   .
  ,

          Bon.   stewart   v.                   wm 1

          the election Of
          era1 provlal,ons
          50, Revised Civil StBtuteB,
          S.W.2d 327 Tax. Clv. App.
          S.W.26 4'2 Tex. Civ. App.
          SX.710    (Tim Glv. App, 1922
          oarrled over with respect to        bond and mainten-
          ance tax eleatlons by virtue of epeoific grovirlonr of
          Aed16     2785 qu0t6d b~6Sa.  mfia V, crwrpl, 34 s.Um
          616  (Iox. Clv, App. lg30).
                    Article     2978 OS Title   30, V.C.S,,   aa amtied
          prQv1ues in part:
                      "In g&l sleGtiolw by the people, ththrvote
                             -official.  bollo2, whloh shall be
                                              3 guarded an6 cronduct-
                 ed as towdetect iraud and preserve the purity
                 of the ballot.     Ho ballot shall be umd in




                     We rind no rtatutsm whioh eioopt  sohool dir-
          t&&8 in their qxclal      hop and Miatenaqs    tax  elm-
          tiom from-the une of the Offlelal Ballot      and the for8
          It #hall take aI prworl       in the general provirions or
          the sleotion lam    TItlr      88 awmdsd~. Artiole 2785,
          to vhioh Ariiolc, kf86b WKW ?mfemmca, speoifioall        pro-
          vldes that raid elrotSanr ahall bo'bela and oon~uo? eb
          aa provldad q law wrsacr&cl      olro$f&g& except as pro-
          vided here$n.
                      floum Bill 357, the SsolM Ballot Will, IO an
          amndatory law amending aortain enumerate& general pro-
          ViPimlf3 or the election law8 of Title 50, R.C.S. 1925.
          Examinction    ‘3f tho original bills on file in the oifl.co
          of SecrsWry of State reveals that E.B. 357 becameof-
          teotive on &no 7, 1949, ant3 that S.B. lo. 116, e Ollmor-
          Alkln Bill oontaininc Artiole VIII quoted f.n your letter,
          became eSSectivc on June 8, 1949. Hmse Bill 35"l does
          not undertake to amend the provlalona of the sohool laws
          herein dlsou~mxl. Therefore, as herainbsforc stated, to
                                                            . -or
                                                               L
Ea.   atewart w. He3lman, gage 4 (v-871)


the extent that the procedure for school bond and maln-
tanl&lre tox eleehkms are got covered b$ the eohool lavs
tUnm6lves, the ganer81 p*ovisiens of the eleation laws,
T&t16 50, ae 8mwubd by the Secret till&   Bill, are ag-
pltoable and eomtg~lllng.


            Prbeedwe GQPoowlwt~        and holding of
      bead aaerlmptlon md maintenance tax elections
      required by Article VIII of S.B. 116, Acts
      fiLrt Le&elsture,   is prescribed in the school
      sleation  lawsof Title ,49, Chrapter 13, Re-
                             19915, 88 aaended. Artl-
                       5, 2?86b, 2m8~2923,    v.c-s,

            Zfattsfs of'proaedum in the above elea-
      tlona not contro;lle& by spec%$lc school eleo-
      tion laws are regulated by the general elec-
      tion laws as amended by the “Sec,ret Ballot
      BtLl.” @tie vi,, Qr\a~e, 34 S,W.26 616.
                                     Poura very truly,
                                          WRERALOF TE%AS
                                 A'I'TORREY

                             .

                                      Oheotr   B. Olli8on
t3lb$ra                                         Assistant